DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 07/22/22, for application number 16/925,928 has been received and entered into record.  Claims 1, 8, 13, and 15 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al., US Pat. No. 5,936,318, in view of Zimmerman et al., US PGPub 2013/0339760.
Regarding Claim 1, Weiler discloses a method [using deice of Fig. 1] comprising:
receiving, at a Power Sourcing Equipment (PSE), power from at least a first Power Supply Unit (PSU) and a second PSU [power sources 80A, 80B, 80C providing power to power allocation units 11, 12, 13];
providing power to at least a first Powered Device (PD) and a second PD [power from power sources are sent to power allocation units 11, 12, and 13, which then send the power to power consuming devices 14-26];
detecting, at the PSE while providing power to the first PD and the second PD, that an event has interrupted a flow of power from the first PSU to the PSE [status unit 44 detects that one power supply circuit has failed due to failure of the power source and provides a signal, col. 6, ll. 25-28];
sending a first network communication from the PSE to the second PD indicating that the event has occurred [status unit 44 detects that one power supply circuit has failed due to failure of the power source and provides a signal along with signals for new allocation of power [col. 6, ll. 25-28]; and 
allocating an amount of power to the first PD that is no greater than a difference calculated by subtracting the reduced value from the initial value [new allocation in a manner such that all power consuming devices affected by the power failure will be reallocated and connected to the remaining operative power supply circuits (since remaining power is reallocated to all devices, then whatever power is reduced from a second PD would be provided to a first PD), col. 6, ll. 28-33].
However, Weiler does not explicitly teach providing power to a PD via an Ethernet cable; in response to detecting the event: ceasing to provide power to the first PD via the first Ethernet cable while continuing to provide power to the second PD via the second Ethernet cable; and requesting that the second PD permit the PSE to reduce an amount of power allocated to the second PD; receiving a second network communication sent from the second PD to the PSE in response to the first network communication; and based on the second network communication, reducing an amount of power allocated to the second PD from an initial value to a reduced value.
In the analogous art of power management, Zimmerman teaches providing power to a PD via an Ethernet cable [power provided to PDs via Ethernet cables 245, Fig. 2; par 22, ll. 1-5]; in response to detecting the event, ceasing to provide power to the first PD via the first Ethernet cable while continuing to provide power to the second PD via the second Ethernet cable [While PD has not yet confirmed the confirmation of the decrease in allocated power, the power provided would remain as is (i.e. first PD request for power not met unless and until reduction is agreed to by second PD), Fig. 5; par 46; par 52, ll. 4-8]; and requesting that the second PD permit the PSE to reduce an amount of power allocated to the second PD [requesting reduction of power allocation at steps 510 to 525]; receiving a second network communication sent from the second PD to the PSE in response to the first network communication [confirmation from PD received at steps 520 to 525]; and based on the second network communication, reducing an amount of power allocated to the second PD from an initial value to a reduced value [changing the power allocated to the powered device to a reduced amount, par 53, ll. 1-3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Weiler and Zimmerman before him before the effective filing date of the claimed invention, to incorporate the reallocation of power as taught by Zimmerman into the method as disclosed by Weiler, to allow for change to power allocation of a PD after its power allocation has already been discovered and classified [Zimmerman, par 14, ll. 1-3].
Regarding Claim 2, Weiler and Zimmerman disclose the method of Claim 1.  Weiler further discloses wherein the first network communication comprises a bit that indicates the event by specifying a fault status of the first PSU [status unit 44 detects that one power supply circuit has failed due to failure of the power source and provides a signal along with signals for new allocations of power, col. 6, ll. 25-28].
Regarding Claim 3, Weiler and Zimmerman disclose the method of Claim 1.  Zimmerman further discloses wherein the second network communication comprises one or more bits that indicate whether the second PD is willing to switch to a power-saving mode [confirmation from PD received at steps 520 to 525, Fig. 5].
Regarding Claim 6, Weiler and Zimmerman disclose the method of Claim 1.  Weiler further discloses determining the amount of power allocated to the first PD is insufficient to power the first PD in a power-saving mode [if remaining power is insufficient for supplying power to all of the connected power consuming devices, then lowest priority power consuming devices are switched off or disconnected, col. 6, ll. 38-49]; sending a third network communication from the PSE to a third PD that continues to receive power from the PSE after the event, the third network communication indicating that the event has occurred and requesting that the third PD permit the PSE to reduce an amount of power allocated to the third PD [status unit 44 detects that one power supply circuit has failed due to failure of the power source and provides a signal along with signals for new allocation of power, col. 6, ll. 25-28].  Zimmerman further discloses sending power from a PSE to a PD via an Ethernet cable [power provided to PDs via Ethernet cables 245, Fig. 2; par 22, ll. 1-5]; receiving a fourth network communication sent from the third PD to the PSE in response to the third network communication [confirmation from PD received at steps 520 to 525, Fig. 5]; based on the fourth network communication, reducing an amount of power allocated to the third PD from an additional initial value to an additional reduced value; and allocating an additional amount of power to the first PD that is no greater than an additional difference calculated by subtracting the additional reduced value from the additional initial value [changing the power allocated to the powered device to a reduced amount, par 53, ll. 1-3].
Regarding Claim 8, Weiler discloses a Power Sourcing Equipment (PSE) [device of Fig. 1].  The remainder of Claim 8 repeats the same limitations as recited in Claim 1, and is rejected accordingly.  Additionally, Zimmerman further teaches one or more processors; a first Ethernet port; a second Ethernet port; and a memory storing instructions [midspan device 130 containing processor 265 and memory 270, with Ethernet connections to PDs 150 via Ethernet ports 240, Fig. 2].      
Regarding Claims 9, 10, and 13, Weiler and Zimmerman disclose the PSE of Claim 8.  Claims 9, 10, and 13 repeat the same limitations as recited in Claims 2, 3, and 6, respectively, and are rejected accordingly.
Regarding Claim 15, Weiler discloses a powered device (PD) [power from power sources are sent to power allocation units 11, 12, and 13, which then send the power to power consuming devices 14-26].  Claim 15 recites limitations similar to those of Claim 1, and is rejected accordingly.  
Zimmerman further teaches a PD comprising: one or more processors; an Ethernet port; and a memory storing instructions [each PD 350 may include a processor and memory; par 33, ll. 1-5]; and .
Regarding Claims 17 and 18, Weiler and Zimmerman disclose the PD of Claim 15.  Claims 17 and 18 repeat the same limitations as recited in Claims 3, and 2, respectively, and are rejected accordingly.
Claims 4, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler and Zimmerman, and further in view of Suzuki, US PGPub 2012/0331322.
Regarding Claim 4, Weiler and Zimmerman disclose the method of Claim 1.  However, Weiler and Zimmerman do not explicitly teach wherein the second network communication comprises a plurality of bits that indicate how much power the second PD has to receive in order to operate in a power-saving mode.
In the analogous art of power management, Suzuki teaches wherein the second network communication comprises a plurality of bits that indicate how much power the second PD has to receive in order to operate in a power-saving mode [transmit power supply requests with the minimum amount of power necessary to maintain the power saving mode, par 42, ll. 10-13].
It would have been obvious to one of ordinary skill in the art, having the teachings of Weiler, Zimmerman, and Suzuki before him before the effective filing date of the claimed invention, to incorporate the indication of power required to operate in power-saving mode as taught by Suzuki, into the method as disclosed by Weiler and Zimmerman, to allow for power management to determine whether system operation can be maintained using battery power [Suzuki, Fig. 3; par 42].
Regarding Claim 11, Weiler and Zimmerman disclose the PSE of Claim 8.  Claim 11 repeats the same limitations as recited in Claim 4, and is rejected accordingly.
Regarding Claim 16, Weiler and Zimmerman disclose the PD of Claim 15.  However, Weiler and Zimmerman do not explicitly teach switching from a normal mode to the power-saving mode.  
In the analogous art of power management, Suzuki teaches switching from a normal mode to the power-saving mode [power supply controller performs control of switching an operation mode between a normal mode and a power saving mode, par 29, ll. 1-4].
It would have been obvious to one of ordinary skill in the art, having the teachings of Weiler, Zimmerman, and Suzuki before him before the effective filing date of the claimed invention, to incorporate the indication of power required to operate in power-saving mode as taught by Suzuki, into the method as disclosed by Weiler and Zimmerman, to allow for power management to determine whether system operation can be maintained using battery power [Suzuki, Fig. 3; par 42].
Regarding Claim 19, Weiler and Zimmerman disclose the PD of Claim 15.  Claim 19 repeats the same limitations as recited in Claim 4, and is rejected accordingly.
Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler and Zimmerman, and further in view of Hamdi et al., US PGPub 2014.0195831.
Regarding Claim 5, Weiler and Zimmerman disclose the method of Claim 1.  However, Weiler and Zimmerman do not explicitly teach wherein the second network communication comprises a plurality of bits that indicate an average amount of power that the second PD is expected to consume while operating in a normal mode.
In the analogous art of power management, Hamdi teaches wherein the second network communication comprises a plurality of bits that indicate an average amount of power that the second PD is expected to consume while operating in a normal mode [PD 204a sends power control information including power sate, power priority, including that PD will not operate normally without the requested power (i.e. the amount of power needed (expected) to be consumed to operate in a normal mode), par 30, ll. 1-11].
It would have been obvious to one of ordinary skill in the art, having the teachings of Weiler, Zimmerman, and Hamdi before him before the effective filing date of the claimed invention, to incorporate the power indication as taught by Hamdi, into the method as disclosed by Weiler and Zimmerman, to enable utilizing PoE circuitry to send power and data for information handling systems to transmit power safely along with data [Hamdi, par 3, ll. 1-5].
Regarding Claims 12 and 20, Weiler and Zimmerman disclose the PSE of Claim 8 and the PD of Claim 15.  Claims 12 and 20 repeat the same limitations as recited in Claim 5, and are rejected accordingly.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler and Zimmerman, and further in view of Okado, US Pat. No. 4,445,167.
Regarding Claim 7, Weiler and Zimmerman disclose the method of Claim 1.  However, Weiler and Zimmerman do not explicitly teach detecting that the event has been resolved such that the flow of power from the first PSU to the PSE has resumed; increasing the amount of power allocated to the second PD from the reduced value back to the initial value; and increasing the amount of power allocated to the first PD to a value that is sufficient to power the first PD in a normal operating mode.
In the analogous art of power management, Okado teaches detecting that the event has been resolved such that the flow of power from the first PSU to the PSE has resumed; increasing the amount of power allocated to the second PD from the reduced value back to the initial value; and increasing the amount of power allocated to the first PD to a value that is sufficient to power the first PD in a normal operating mode [voltage detecting circuit detects the recovery of the power source 1 after a failure, and returns the operation of the control circuits to normal frequency operation and the inverter system is resumed in powering circuits 24 (i.e. powering is resumed to normal, and in the case of shifting from low power state, increased back to normal), Fig. 5; col. 6, ll. 35-42].
It would have been obvious to one of ordinary skill in the art, having the teachings of Weiler, Zimmerman, and Okado before him before the effective filing date of the claimed invention, to incorporate the resumption of power as taught by Okado, into the method as disclosed by Weiler and Zimmerman, to allow for automatic restoration of normal operation upon termination of a power failure, to reduce service interruptions [Okado, col. 1, ll. 5-9].
Regarding Claim 14, Weiler and Zimmerman disclose the PSE of Claim 8.  Claim 14 repeats the same limitations as recited in Claim 7, and is rejected accordingly.

Response to Arguments
Applicant's arguments filed 07/22/22 have been fully considered but they are not persuasive.
Applicant argues Weiler does not disclose “detecting, at the PSE…”  Examiner respectfully disagrees.
Applicant argues “the status unit 44 is separate from the allocation units 11, 12, and 13.  Thus, the detection performed by the status unit cannot reasonably be equated to the recited ‘detecting, at the PSE…’” (emphasis in original).  Examiner notes the claim limitation does not simply require “detecting, at the PSE…” but rather, “detecting, at the PSE… that an event has interrupted a flow of power from the first PSEU to the PSE.”  That is, the claim requires detecting that the flow of power at the PSE has been interrupted.  
Detection that the flow of power has been interrupted at a location does not require the detection device to be contained within the location, but simply connected to that location in order to make the detection.  Contrary to Applicant’s argument, status unit 44 is not “separate from the allocation units 11, 12, and 13” but is in fact connected to the allocation units, and able to detect when power has been cut off from a PSU to an allocation unit, meeting the requirements of the claim limitation as presented.  
Applicant also argues the rejection does not address sending a first network communication from the PSE to the second PD indicating that the event has occurred.”  Examiner respectfully disagrees.
Applicant first argues the signal generated by status unit 44 cannot be equated to sending a first network communication from the PSE to the second PD.  Applicant further argues status unit 44 provides the signal to the selection processor 36, which is part of the central power control unit 27, but the central power control unit 27 is not one of the PDs.  Finally, Applicant argues the signals for new allocation are sent by the selection processor 36, and thus not from the PSE.  
Examiner notes status unit 44 of Weiler detects when a power supply circuit has failed, and provides a signal indicating such to the selection processor 36.  The processor then generates signals for a new allocation for all power consuming devices (PDs) affected by the failure and the allocation configuration is updated, as illustrated in Fig. 1 and 2 and the associated disclosure in col. 6.  Thus, the communication from the allocation units to their respective power consuming devices provides a communication that an event has occurred which resulted in the new allocation of power.
Applicant further argues Zimmerman does not disclose or teach performing adjustments in the power allotment of PDs specifically in response to detecting an event that interrupts a flow of power from a PSU.  
Examiner notes the rejection does not rely upon Zimmerman for such a teaching.  Rather, as indicating in the rejection, Weiler is relied upon to disclose the event of interrupting a flow of power, and Zimmerman is relied upon for the feature of ceasing to provide power to the first PD while continuing to provide power to the second PD.  Further, the motivation to combine does not rely upon Zimmerman’s teaching of power allocation in response to detection of power circuitry failure, as Applicant appears to argue.    
Lastly, Applicant argues Weiler does not disclose an allocation of an amount of power, and there is no support for power reduced from a second PD being added to a first PD.  Examiner respectfully disagrees.
With regards to the allocation of an amount of power, the claims contain no recitation as to the specific amount of power, but simply that there is a reduced amount of power.  As such, the rejection, in addressing a reduction of power, addresses a reduction of an amount of power as well.
As to Applicant’s argument regarding support for power reduced from one PD being added to another, Examiner notes, in particular, col. 6, lines 38-51 of Weiler, which discloses reallocating the remaining total power following a power supply failure.  
Additionally, with the amount of power in the second PD being reduced, even if the total amount of power were to remain the same, the first PD could not receive more power than was reduced from the second PD without additional power from another source, which does not appear to be the case of the claims, nor the cited references.  The claim limitation as presented provides for allocating power to the first PD, but does not specify if the allocated power is the total amount of power, or simply an additional amount of power which is allocated to the first PD.  
As no additional arguments were made as to the remaining limitations, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186